Citation Nr: 1019363	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 


REMAND

The Veteran's claim for PTSD was previously remanded by the 
Board in February 2009 for further development.  While the 
Board sincerely regrets the delay, the case must again be 
remanded for additional development.

In particular, the February 2009 remand order instructed that 
the Veteran should be accorded a VA examination to determine 
whether there is a link between the current diagnosis of PTSD 
and one or more of the corroborated in-service stressors.  A 
Memorandum dated in June 2009 found insufficient evidence to 
allow for a search of Marine Corps or National Archives and 
Records Administration (NARA) records.  No VA examination was 
conducted.  

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including PTSD and bipolar 
disorder.  In Clemons the United States Court of Appeals for 
Veterans Claims (Court) held that, in determining the scope 
of a claim, the Board must consider the claimant's 
description of the claim; symptoms described; and the 
information submitted or developed in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has 
re-characterized the psychiatric issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  This will provide the most 
favorable review of the Veteran's claim in keeping with the 
Court's holding in Clemons.

One of the reported stressors is based on an alleged personal 
assault by an officer in his unit.  The Veteran reports that 
the officer shoved him.  In the February 2009 remand, the 
Board requested that the Veteran be notified that alternate 
sources of evidence could be submitted to corroborate his 
stressor(s), to include buddy statements in support of his 
claim, as well as other evidence such as letters he wrote to 
family members.  A letter was sent to the Veteran in March 
2009, which informed him that he must submit new and material 
evidence to reopen the claim, despite the fact that the Board 
had already reopened the claim in the February 2009 decision.  
The letter did not notify him that since his claim was in 
part based on personal assault that alternate sources of 
evidence could be submitted.   

In that regard, an examination will be required to assess the 
current status of the Veteran's psychiatric disabilities, if 
any disorder is diagnosed, to obtain an opinion as to any 
possible nexus to military service.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request relevant VA medical records pertaining to the 
Veteran that are dated from March 5, 2009, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  The RO/AMC should associate with 
the file relevant VA medical records 
pertaining to the Veteran dating from 
March 5, 2009.  If no such treatment 
records exist, the claims file should 
be documented accordingly.

2.  Send the Veteran a notification 
letter pursuant to the Veterans Claims 
Assistance Act that informs him that 
alternate sources of evidence can be 
submitted to substantiate his claim for 
PTSD based on in-service personal 
assault.  The alternate evidence may 
include, but is not limited to, buddy 
statements in support of his claim, as 
well as other evidence such as letters 
he wrote to family members while in 
service.  The letter should also inform 
him how to, in general, substantiate a 
claim for service connection for PTSD 
that is not based on in-service 
personal assault, as the Board reopened 
his claim by way of a February 2009 
decision.  

3.  After completion of the above, 
schedule the Veteran for an 
examination with regard to his claim 
for service connection for PTSD, to 
include any other acquired 
psychiatric condition.  With regard 
to evaluation for PTSD based on 
noncombat stressors, the RO is to 
inform the examiner that only the 
stressor(s) which have been verified 
may be used as a basis for a 
diagnosis of PTSD.  The examiner 
should specify whether it is at least 
as likely as not (a probability of 50 
percent or greater) that there is a 
link between current PTSD and one or 
more of the corroborated in-service 
stressors.  

With regard to entitlement to service 
connection for PTSD based on in-
service personal assault, the 
examiner is requested to review the 
claims folder, to include the service 
personnel records, and provide an 
opinion as to whether an assault 
occurred in service and, if so, 
whether it is at least as likely as 
not that it resulted in PTSD.  

If any other psychiatric condition is 
diagnosed, the examination should 
opine as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that a current 
psychiatric disability, other than 
PTSD, is related to service.  In that 
regard, the examiner's attention is 
directed to VA medical records 
indicating diagnoses of depression, 
dysthymia, and bipolar disorder.  A 
complete rationale for the examiner's 
opinions must be provided.  The 
claims file must be made available 
to, and reviewed by, the examiner, 
and the examination report must 
reflect that the claims file was 
reviewed.  All indicated tests must 
be performed, and all findings 
reported in detail. 

4.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


